DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on September 27, 2019 for application number 16/586,236. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statements filed 01/30/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because MPEP 609.04(a) requires, “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.” 
For example, NPL Cite No 30 fail to identify the date of publication including at least the month and year.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-15, 19-26, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0147430) (hereinafter Chen) in view of Baker (US 2020/01084337) (hereinafter Baker).
Regarding claim 1, Chen teaches a method comprising: maintaining a plurality of training sessions, wherein a training session comprises data defining hyperparameter values and model parameter values (see Figs. 7-7A, para [0057], para [0069], discloses maintaining payment training sessions, in which hyperparameter optimization techniques for varying utility thresholds and weight  are utilized and adaptive weight that are numerical parameters are utilized by training methods for neural networks (models) for maintaining payment training session); assigning, to each worker of one or more workers, a respective training session of the plurality of training sessions (see Figs. 7A-7B, para [0019, 0022], discloses customizing (assigning) a respective training session to a session model (worker) for a customized payment session for an eligible customer), wherein each worker is configured to receive a training session, initialize a respective candidate model with model parameter values of the training session (see Fig. 5, Fig. 7A, para [0016-0017], para [0050], discloses session model receiving trained data for customizing a payment session and identifying a best performing models (candidate model) for a type of payment session model available to a system at a particular time (parameter values)), train the respective candidate model starting from the model parameter values of the training session and according to hyperparameter values of the training session to determine final model parameter values for the training session (see Fig. 5, para [0050, 0057], para [0069], discloses determining a best model parameter values for the training of a session model according to numerical parameters and hyperparameter optimization techniques), and update the training session to replace the model parameter values in the training session with the final model parameter values for the training session (see Figs. 5-6, para [0023-0024], para [0051], discloses dynamically updating payment session with characteristics of an active payment session that is of a limited duration made available to a particular customer, that is the best performing payment session time limit model available to the particular customer); repeatedly performing operations until meeting one or more termination criteria, the operations comprising: receiving an updated training session from a respective worker of the one or more workers (see Figs. 6-7, para [0024], para [0059], discloses training loop for receiving best performance from a neural network of a learning engine, receiving dynamic updating of characteristics of a payment session model), wherein the updated training session identifies a first training session assigned to the respective worker and final model parameter values determined by the respective worker for a first training session assigned to the respective worker (see para [0024], para [0050], discloses identifying a customized payment session for a model that is dynamically refreshable to a best performing payment session model available at a particular time). 
Chen does not explicitly teach selecting a second training session from the plurality of training sessions, selecting, based on comparing the updated training session and the second training session using a fitness evaluation function, either the updated training session or the second training session as a parent training session, generating a child training session from the selected parent training session, wherein the child training session comprises new hyperparameter values and child model parameter values, wherein the child model parameter values are the model parameter values in the parent training session, and assigning the child training session to an available worker; and selecting a candidate model trained by a worker of the one or more workers to be a trained model for the machine learning model.
Baker teaches selecting a second training session from the plurality of training sessions (see Figs. 1-2, para [0039-0040], discloses selection of training data for a second student learning system), selecting, based on comparing the updated training session and the second training session using a fitness evaluation function, either the updated training session or the second training session as a parent training session (see Figs. 2-3, para [0039], para [0042], discloses comparing structural changes in training data of a modified network structure in evaluating comparative performance (fitness evaluation) of updated training data), generating a child training session from the selected parent training session, wherein the child training session comprises new hyperparameter values and child model parameter values (see Fig. 1, para [0003-0004], discloses coach learning machine system determining structural modifications to student learning system, comprising learned hyperparameters and customized learned hyperparameters for student learning system learned by learning system coach), wherein the child model parameter values are the model parameter values in the parent training session, and assigning the child training session to an available worker (see Fig. 2, Fig. 4, para [0022-0023], para [0054], discloses learning  coach selecting parameters for training data for student for performing a particular task, and data selection module sending data to customized learning coach system); and selecting a candidate model trained by a worker of the one or more workers to be a trained model for the machine learning model (see Fig. 4, para [0044-0046], discloses data selection module, selecting one or more learning coaches for a  task based on pattern recognition performing some classification task for data sent to the learning modules).
Chen/Baker are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chen to compare updated training session utilizing fitness evaluation from disclosure of Baker. The motivation to combine these arts is disclosed by Baker as “Knowledge that improved the performance of many of the testing systems could be passed on to additional systems” (para [0107]) and compare updated training session utilizing fitness evaluation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Chen teaches a system comprising: one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers (see Fig. 2, para [0028], discloses computer), to cause the one or more computers to perform operations comprising: maintaining a plurality of training sessions, wherein a training session comprises data defining hyperparameter values and model parameter values (see Figs. 7-7A, para [0057], para [0069], discloses maintaining payment training sessions, in which hyperparameter optimization techniques for varying utility thresholds and weight  are utilized and adaptive weight that are numerical parameters are utilized by training methods for neural networks (models) for maintaining payment training session); assigning, to each worker of one or more workers, a respective training session of the plurality of training sessions (see Figs. 7A-7B, para [0019, 0022], discloses customizing (assigning) a respective training session to a session model (worker) for a customized payment session for an eligible customer), wherein each worker is configured to receive a training session, initialize a respective candidate model with model parameter values of the training session (see Fig. 5, Fig. 7A, para [0016-0017], para [0050], discloses session model receiving trained data for customizing a payment session and identifying a best performing models (candidate model) for a type of payment session model available to a system at a particular time (parameter values)), train the respective candidate model starting from the model parameter values of the training session and according to hyperparameter values of the training session to determine final model parameter values for the training session (see Fig. 5, para [0050, 0057], para [0069], discloses determining a best model parameter values for the training of a session model according to numerical parameters and hyperparameter optimization techniques), and update the training session to replace the model parameter values in the training session with the final model parameter values for the training session (see Figs. 5-6, para [0023-0024], para [0051], discloses dynamically updating payment session with characteristics of an active payment session that is of a limited duration made available to a particular customer, that is the best performing payment session time limit model available to the particular customer); repeatedly performing operations until meeting one or more termination criteria, the operations comprising: receiving an updated training session from a respective worker of the one or more workers (see Figs. 6-7, para [0024], para [0059], discloses training loop for receiving best performance from a neural network of a learning engine, receiving dynamic updating of characteristics of a payment session model), wherein the updated training session identifies a first training session assigned to the respective worker and final model parameter values determined by the respective worker for a first training session assigned to the respective worker (see para [0024], para [0050], discloses identifying a customized payment session for a model that is dynamically refreshable to a best performing payment session model available at a particular time).  
Chen does not explicitly teach selecting a second training session from the plurality of training sessions, selecting, based on comparing the updated training session and the second training session using a fitness evaluation function, either the updated training session or the second training session as a parent training session, generating a child training session from the selected parent training session, wherein the child training session comprises new hyperparameter values and child model parameter values, wherein the child model parameter values are the model parameter values in the parent training session, and assigning the child training session to an available worker; and selecting a candidate model trained by a worker of the one or more workers to be a trained model for the machine learning model.
Baker teaches selecting a second training session from the plurality of training sessions (see Figs. 1-2, para [0039-0040], discloses selection of training data for a second student learning system), selecting, based on comparing the updated training session and the second training session using a fitness evaluation function, either the updated training session or the second training session as a parent training session (see Figs. 2-3, para [0039], para [0042], discloses comparing structural changes in training data of a modified network structure in evaluating comparative performance (fitness evaluation) of updated training data), generating a child training session from the selected parent training session, wherein the child training session comprises new hyperparameter values and child model parameter values (see Fig. 1, para [0003-0004], discloses coach learning machine system determining structural modifications to student learning system, comprising learned hyperparameters and customized learned hyperparameters for student learning system learned by learning system coach), wherein the child model parameter values are the model parameter values in the parent training session, and assigning the child training session to an available worker (see Fig. 2, Fig. 4, para [0022-0023], para [0054], discloses learning  coach selecting parameters for training data for student for performing a particular task, and data selection module sending data to customized learning coach system); and selecting a candidate model trained by a worker of the one or more workers to be a trained model for the machine learning model (see Fig. 4, para [0044-0046], discloses data selection module, selecting one or more learning coaches for a  task based on pattern recognition performing some classification task for data sent to the learning modules).
Chen/Baker are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chen to compare updated training session utilizing fitness evaluation from disclosure of Baker. The motivation to combine these arts is disclosed by Baker as “Knowledge that improved the performance of many of the testing systems could be passed on to additional systems” (para [0107]) and compare updated training session utilizing fitness evaluation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 23, Chen teaches one or more non-transitory computer-readable storage media encoded with instructions that, when executed by one or more computers (see Fig. 2, para [0078], discloses non-transitory computer-readable medium), cause the one or more computers to perform operations comprising: maintaining a plurality of training sessions, wherein a training session comprises data defining hyperparameter values and model parameter values (see Figs. 7-7A, para [0057], para [0069], discloses maintaining payment training sessions, in which hyperparameter optimization techniques for varying utility thresholds and weight  are utilized and adaptive weight that are numerical parameters are utilized by training methods for neural networks (models) for maintaining payment training session); assigning, to each worker of one or more workers, a respective training session of the plurality of training sessions (see Figs. 7A-7B, para [0019, 0022], discloses customizing (assigning) a respective training session to a session model (worker) for a customized payment session for an eligible customer), wherein each worker is configured to receive a training session, initialize a respective candidate model with model parameter values of the training session (see Fig. 5, Fig. 7A, para [0016-0017], para [0050], discloses session model receiving trained data for customizing a payment session and identifying a best performing models (candidate model) for a type of payment session model available to a system at a particular time (parameter values)), train the respective candidate model starting from the model parameter values of the training session and according to hyperparameter values of the training session to determine final model parameter values for the training session (see Fig. 5, para [0050, 0057], para [0069], discloses determining a best model parameter values for the training of a session model according to numerical parameters and hyperparameter optimization techniques), and update the training session to replace the model parameter values in the training session with the final model parameter values for the training session (see Figs. 5-6, para [0023-0024], para [0051], discloses dynamically updating payment session with characteristics of an active payment session that is of a limited duration made available to a particular customer, that is the best performing payment session time limit model available to the particular customer); repeatedly performing operations until meeting one or more termination criteria, the operations comprising: receiving an updated training session from a respective worker of the one or more workers (see Figs. 6-7, para [0024], para [0059], discloses training loop for receiving best performance from a neural network of a learning engine, receiving dynamic updating of characteristics of a payment session model), wherein the updated training session identifies a first training session assigned to the respective worker and final model parameter values determined by the respective worker for a first training session assigned to the respective worker (see para [0024], para [0050], discloses identifying a customized payment session for a model that is dynamically refreshable to a best performing payment session model available at a particular time). 
Chen does not explicitly teach selecting a second training session from the plurality of training sessions, selecting, based on comparing the updated training session and the second training session using a fitness evaluation function, either the updated training session or the second training session as a parent training session, generating a child training session from the selected parent training session, wherein the child training session comprises new hyperparameter values and child model parameter values, wherein the child model parameter values are the model parameter values in the parent training session, and assigning the child training session to an available worker; and selecting a candidate model trained by a worker of the one or more workers to be a trained model for the machine learning model.
Baker teaches selecting a second training session from the plurality of training sessions (see Figs. 1-2, para [0039-0040], discloses selection of training data for a second student learning system), selecting, based on comparing the updated training session and the second training session using a fitness evaluation function, either the updated training session or the second training session as a parent training session (see Figs. 2-3, para [0039], para [0042], discloses comparing structural changes in training data of a modified network structure in evaluating comparative performance (fitness evaluation) of updated training data), generating a child training session from the selected parent training session, wherein the child training session comprises new hyperparameter values and child model parameter values (see Fig. 1, para [0003-0004], discloses coach learning machine system determining structural modifications to student learning system, comprising learned hyperparameters and customized learned hyperparameters for student learning system learned by learning system coach), wherein the child model parameter values are the model parameter values in the parent training session, and assigning the child training session to an available worker (see Fig. 2, Fig. 4, para [0022-0023], para [0054], discloses learning  coach selecting parameters for training data for student for performing a particular task, and data selection module sending data to customized learning coach system); and selecting a candidate model trained by a worker of the one or more workers to be a trained model for the machine learning model (see Fig. 4, para [0044-0046], discloses data selection module, selecting one or more learning coaches for a  task based on pattern recognition performing some classification task for data sent to the learning modules).
Chen/Baker are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chen to compare updated training session utilizing fitness evaluation from disclosure of Baker. The motivation to combine these arts is disclosed by Baker as “Knowledge that improved the performance of many of the testing systems could be passed on to additional systems” (para [0107]) and compare updated training session utilizing fitness evaluation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

 Regarding claims 2, 13, and 24, Chen/Baker teach a method of claim 1, system of claim 12, and media of claim 23.
Chen further teaches wherein the operations further comprise: determining that the one or more termination criteria have been met (see Fig. 7A, para [0053], discloses determining a threshold (termination) of importance has been met by a particular model); and in response to determining that the one or more termination criteria have been met, selecting the candidate model trained by the worker of the one or more workers to be the trained model for the machine learning model (see Figs. 7-7B, para [0069], discloses selecting a training session utility model in response to threshold data).

Regarding claims 3, 14, and 25, Chen/Baker teach a method of claim 1, system of claim 12, and media of claim 23.
Chen further teaches wherein the one or more termination criteria comprise each training session in the plurality of training sessions having been compared to a respective other training session in the plurality of training sessions (see para [0069], discloses comparing current session with previous session).

Regarding claims 4, 15, and 26, Chen/Baker teach a method of claim 1, system of claim 12, and media of claim 23.
Chen further teaches receiving a request for final hyperparameter values used to train the selected candidate model, and in response to the request, providing hyperparameter values of a training session used by the worker that trained the selected candidate model (see Figs. 7-7B, para [0069], discloses hyperparameter optimization techniques to predict an optimal session length for training a session utility model).

Regarding claims 8, 19, and 30, Chen/Baker teach a method of claim 1, system of claim 12, and media of claim 23.
Chen does not explicitly teach wherein the one or more workers comprise respective one or more processing units.
Baker teaches wherein the one or more workers comprise respective one or more processing units (see Fig. 1,  para [0129], discloses graphic processing unit).

Regarding claims 9, 20, and 31, Chen/Baker teach a method of claim 1, system of claim 12, and media of claim 23.
Chen does not explicitly teach  wherein the one or more processing units are heterogeneous.
Baker teaches wherein the one or more processing units are heterogeneous (see para [0129], discloses graphics processing units with multiple processing cores).

Regarding claims 10, 21, and 32, Chen/Baker teach a method of claim 1, system of claim 12, and media of claim 23.
Chen further teaches wherein respective final parameter values for each training session request of the plurality of training session requests is represented as a checkpoint software object (see para [0005], para [0053], discloses reaching thresholds for particular features of importance in a payment sessions model and using data to build, re-train or update payment session models). 

Regarding claims 11, 22, and 33, Chen/Baker teach a method of claim 1, system of claim 12, and media of claim 23.
Chen further teaches providing the trained model for use in processing new inputs (see para [0113], discloses processing new input in trained models).


Claims 5, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0147430) (hereinafter Chen) in view of Baker (US 2020/01084337) (hereinafter Baker) as applied to claims 1, 12, and 23, and in further view of Walters et al. (US 2020/0012662) (hereinafter Walters).
Regarding claims 5, 16, and 27, Chen/Baker teach a method of claim 1, system of claim 12, and media of claim 23.
Chen/Baker do not explicitly teach wherein the operations further comprise: maintaining a training session dependency graph, wherein each node of the training session dependency graph corresponds to a respective training session of the plurality of training sessions, and each edge between a pair of nodes in the training session dependency graph corresponds to a training session represented by a first node of the pair of nodes having been generated from another training session represented by a second node of the pair of nodes.
Walter teaches wherein the operations further comprise: maintaining a training session dependency graph, wherein each node of the training session dependency graph corresponds to a respective training session of the plurality of training sessions (see Figs. 3-4, para [0051, 0054], discloses maintaining a dependency graph of training data in data visualizer generated graphs corresponding to training results), and each edge between a pair of nodes in the training session dependency graph corresponds to a training session represented by a first node of the pair of nodes having been generated from another training session represented by a second node of the pair of nodes (see para [0059], discloses relationships between test dataset and reference datasets (node and edge data) indicating a similarity between data sets and/or hierarchical relationship).
Chen/Baker/Walters are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chen/Baker generate a graph corresponding to a training session from disclosure of Walters. The motivation to combine these arts is disclosed by Walters as “efficiently and effectively identifying related datasets” (para [0002]) and generating a graph corresponding to a training session is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 6-7, 17-18, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0147430) (hereinafter Chen) in view of Baker (US 2020/01084337) (hereinafter Baker) as applied to claims 1, 12, and 23, and in further view of Walters and Caglar (US 2020/0387565) (hereinafter Caglar).
Regarding claims 6, 17, and 28, Chen/Baker teach a method of claim 1, system of claim 12, and media of claim 23.
Chen/Baker/Walters do not explicitly teach wherein the plurality of training sessions comprises one or more initial training sessions, wherein the one or more initial training sessions comprise respective hyperparameter values sampled from a first distribution of values, and respective model parameter values sampled from a second distribution of values, and wherein the operations further comprise: generating a hyperparameter schedule for the selected candidate model, comprising: identifying a particular training session assigned to a worker of the one or more workers, wherein the particular training session comprises model parameter values corresponding to model parameter values of the selected candidate model, generating a subgraph comprising a node representing the particular training session and respective nodes whose respective edges form a path from the node comprising the node representing the particular training session and a node representing an initial training session of the one or more initial training sessions, and obtaining a hyperparameter schedule from respective hyperparameter values of each training session represented by a respective node in the subgraph.
Caglar teaches wherein the plurality of training sessions comprises one or more initial training sessions, wherein the one or more initial training sessions comprise respective hyperparameter values sampled from a first distribution of values, and respective model parameter values sampled from a second distribution of values (see Fig. 8,  para [0003], para [0105], discloses sampled values comprising a subset of possible values for hyperparameters data space), and wherein the operations further comprise: generating a hyperparameter schedule for the selected candidate model (see para [0097], discloses a learning rate (hyperparameter schedule for a computational mode), comprising: identifying a particular training session assigned to a worker of the one or more workers, wherein the particular training session comprises model parameter values corresponding to model parameter values of the selected candidate model (see Fig. 8, para [0097], discloses identifying a computational model trained based on learn values for learned parameters for validation of batches of training data), generating a subgraph comprising a node representing the particular training session and respective nodes whose respective edges form a path from the node comprising the node representing the particular training session and a node representing an initial training session of the one or more initial training sessions (see Fig. 10A, para [0112-0113], generating subgraph of curves for training data and nodes of hyperparameter values), and obtaining a hyperparameter schedule from respective hyperparameter values of each training session represented by a respective node in the subgraph (see Fig. 10A, para [0097], para [0113], discloses training data for nodes of hyperparameter values corresponding to learning rate and validation data).
Chen/Baker/Walters/Caglar are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chen/Baker/Walters sampling of hyperparameter values from disclosure of Caglar. The motivation to combine these arts is disclosed by Caglar as “machine-learning model can be further trained using additional training data or otherwise modified to improve accuracy” (para [0063]) and sampling values of hyperparameter values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7, 18, and 29, Chen/Baker teach a method of claim 1, system of claim 12, and media of claim 23.
Chen/Baker do not explicitly teach wherein generating the child training session from the selected parent training session comprises: generating modified hyperparameter values for the new training session by multiplying respective hyperparameter values of the parent training session with a randomly sampled value.
Caglar teaches generating the child training session from the selected parent training session comprises: generating modified hyperparameter values for the new training session by multiplying respective hyperparameter values of the parent training session with a randomly sampled value (see Figs. 5-6, para [0072], discloses multiplying vector numbers by a matrix of numeric weights, to provide results another layer of neural network).
Chen/Baker/Caglar are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chen/Baker sampling of hyperparameter values from disclosure of Caglar. The motivation to combine these arts is disclosed by Caglar as “machine-learning model can be further trained using additional training data or otherwise modified to improve accuracy” (para [0063]) and sampling values of hyperparameter values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Aslan et al. US Patent No. 2017/0132528.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159